                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:19-cr-63-MOC-WCM-1

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 Vs.                                           )                     ORDER
                                               )
 JOSEPH CECIL VANDEVERE,                       )
                                               )
                 Defendant.                    )


        This Order serves to amend the prior text order by this Court giving the Government until

September 9, 2020, in which to respond to Defendant’s Motion for Extension of Time to Report

to BOP. This Court hereby amends the Government’s response deadline from September 9, 2020,

to September 4, 2020.

                                        Signed: August 27, 2020




       Case 1:19-cr-00063-MOC-WCM Document 70 Filed 08/27/20 Page 1 of 1
